DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







2.	The Preliminary Amendments filed on December 16, 2020 and July 15, 2021, have been entered. 






3.	 Applicant’s election on August 30, 2021, of Group II without traverse (with species SEQ ID NO: 13), is acknowledged. 

Claim Disposition

4.	Claims 17-20 have been added. Claims 1-20 are pending. Claims 7 and 17-20 are under examination. Claims 1-6 and 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Drawings

5.	The Drawings filed on May 16, 2019 are accepted by the examiner.




Information Disclosure Statement

6.	The Information Disclosure Statement filed on July 23, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.

Specification Objection

7.	The specification is objected to for the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Polynucleotides encoding immunoglobulin proteases and methods of using the same”.
	The specification is objected to because of the following typographical error in the “Summary” section of page 1, see “Also described herein are pharmaceutical formulations that can include [[an]] a protease as….”.
	The specification is objected to because the claims are described by the claims numbers not just text, see page 2 of the specification for references to” claims 1-4”.
	The specification is objected to because the organism names are not always italicized see for example, pages 3 and pages 39 for Mollicutes and Streptococcus canis, respectively.
	The specification is objected to because random text is underlined which could be construed as addition of embodiments (see page 31).
	The specification is objected to because the sequence notation is improper, see ‘SEQ ID NO.: 13’, which should be “SEQ ID NO: 13”.
Correction is required.



Claim Objection

8.	Claims 7 and 17-20 are objected to for the following informalities:
	For clarity and precision of claim language it is suggested that claim 7 is amended to read, “A vector comprising:
an isolated [[a protease]] polynucleotide sequence that encodes a protease and is [[about 50-100]] at least 95% identical to SEQ ID NO: 13 [[any one of SEQ ID NOs: 7-10 and 13]]; and has one or more regulatory polynucleotides, wherein the one or more regulatory polynucleotides are operatively coupled to the [[protease]] isolated polynucleotide sequence”. Claim 7 is objected to for the recitation of non-elected subject matter.
For clarity it is suggested that claim 17 is amended to read, “The vector of claim 7, wherein the [[protease]] isolated polynucleotide sequence [[that]] is at least 96% [[about 60-100%]] identical to SEQ ID NO: 13” (see also claims 18-20 with similar language).
	Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

9.	Claims 7 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a vector comprising a protease polynucleotide sequence that is about 50-100% identical to any one of SEQ ID NOs: 7-10 or 13; and one or more regulatory polynucleotides, wherein the one or more regulatory polynucleotides are operatively coupled to the protease polynucleotide 
No correlation is made between structure and function.  As no structure-function correlation is made; and the claimed invention is overly broad by encompassing a large variable genus of enzymes, the encoding genes and regulatory genes; the claimed 
Accordingly, in the absence of sufficient recitation of distinguishing identifying
characteristics, the specification does not provide adequate written description of
the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description, and one of skill in the art cannot reasonably conclude that the
applicant had possession of the claimed invention at the time the instant application was
filed.










Conclusion



10.	 No claims are presently allowable, however, SEQ ID NO: 13 is free of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652